          '-'U. ..::n... v • . . 1 . , - v v - v . . L I V V - I V I ' - '   LJVVUlll\..,lll L....L-v      I    11\..,U   ..LL..IV-r'I..LV   I     ,:~:f'...
                                                                                                                                                 c..           .J. VI   ..L




                                                          UNITED STATES DISTRICT COURT
                                                               DISTRICT OF OREGON


 ROBERTA STRAND,                                                                                                                             6:17-CV-01706-MC
         Plaintiff,

 vs.
                                                                                                                                                                        ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


          It is hereby ORDERED that attorney fees in the amount of $1,440.43 and costs for filing

fees in the amount of $400 shall be awarded to Plaintiff pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412. Attorney fees will be paid to Plaintiffs attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees and

costs, pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct. 2521

(2010).

          If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney and

mailed to Plaintiff's attorney's office as follows: Merrill Schneider, P.O. Box 14490, Portland,

OR 97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the d~bt

shall be made to Plaintiff and mailed to Plaintiffs attorney's office at the address stated above.
                                                                                                                      q_
          DATED this                         '-is       day of               '('/Ii c:Lrc~                     , 20lt8.

                                                                                                        ·\,._  ___
                                                                                                 Michael McShane
                                                                                                 United States District Court Judge
